 



Exhibit 10.1

ASSIGNMENT OF PURCHASE AND SALE AGREEMENT

8121 Bee Cave Road, Travis County, Texas

     THIS AGREEMENT (“Agreement”) is made and entered into by and between CNW2,
Inc. AS Assignor and TI Building Partnership, Ltd. as Assignee.

RECITALS:

     A. Assignor has entered into a Purchase and Sale Agreement with Catalyst
Development II, L.P. (the “Contract”), for the purchase of the Property
described as LOT 1, BLOCK A, LALOMA AT ROB ROY, A SUBDIVISION IN TRAVIS COUNTY,
TEXAS, ACCORDING TO THE MAP OR PLAT OF RECORD IN VOLUME 93, PAGE 380, PLAT
RECORDS OF TRAVIS COUNTY, TEXAS, AND LOCALLY KNOWN AS 8121 BEE CAVE ROAD,
AUSTIN, TRAVIS COUNTY, TEXAS 7874.

     B. Assignee desires to purchase the Contract from Assignor and Assignor
desires to sell the Contract, all upon the terms and conditions set forth in
this Agreement.

     NOW, THEREFORE, in consideration of the mutual terms, provisions, covenants
and agreements set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are acknowledged, Assignor and Assignee
agree as follows:

     1. Assignor hereby sells, transfers and assigns to Assignee, without
recourse or warranty, all rights of Assignor in, under and to the Contract.

     2. Assignee hereby assumes and agrees to perform all obligations as the
Assignee under the contract. ASSIGNEE agrees to accept the contract in its
present condition. ASSIGNEE shall undertake all of its own due diligence and
review under the Contract. ASSIGNEE shall indemnify and hold harmless ASSIGNOR
from and against all matters regarding the Contract and actions of ASSIGNEE or
for ASSIGNEE’S behalf occurring or arising after the date hereof. ASSIGNEE will
not materially amend, modify, extend or terminate the Contract without the
written consent of ASSIGNOR.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year written below.

            ASSIGNOR:
CNW2, INC., a Nevada corporation
      By:   /s/ Clark N. Wilson         Name:   Clark N. Wilson        Title:  
President        ASSIGNEE: TI BUILDING PARTNERSHIP, LTD.
      By:   /s/ Kurt Rechner         Name:   Kurt Rechner        Title:  
President and Chief Operating Officer     

